Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2015/0162390 A1) in view of Morimoto et al (CN 101213895 A). An English machine translation of Morimoto has been placed in the Application file.
With regards to claim 1, Wang discloses an organic light-emitting display apparatus (i.e., a display device) comprising a substrate 200 (i.e., a first substrate) depicted as having a first surface and a second surface which are opposite each other, a light anti-reflective layer 201 (i.e., an auxiliary layer) depicted as directly contacting a first surface of the substrate 200, a substrate 100 (i.e., a second substrate opposite the first substrate), and a combination of layers forming a pixel unit 115 (i.e., a pixel layer) located on the substrate 100, an OLED (i.e., a display medium layer) further located between the pixel unit and the substrate 200 (Wang: Fig. 9; para. [0069] and [0071]-[0072]).
Although Wang discloses an anti-reflection layer (i.e., auxiliary layer) in contact with the first surface of the substrate, Wang does not appear to disclose the auxiliary layer as comprising a first sublayer and a second sublayer connected to the first sublayer and the first substrate, a chemical ingredient of the first sublayer being MxOy, a chemical ingredient of the second sublayer is MxOz, and M is selected from one of Nb, Mo, Ta, Te, Ti, Tl, Y, Yb, Zr, and Zn, wherein x and y are positive integers, and y-1<z<y.
Morimoto is directed to an electromagnetic wave shielding film for plasma display panel which includes an inorganic layer 12a adjacent a first glass substrate 11, the inorganic layer 12a providing reduced visual reflection rate (i.e., anti-reflective properties) (Morimoto – English Translation: page 6; “The anti-film... matrix 11 is the high materials of rigidity such as glass…”; page 7, “When the surface… can reduce the visual reflection rate…”; Fig. 1). The inorganic layer 12a includes multiple layers, including two-layer architectures, which may be identical in formulation and preferably made of zinc oxide (Morimoto: page 3, “As refractive index is… preferably is principal component with zinc oxide”; page 4, “1 inorganic layer 12a can be made…”). Such material further leads to a film which has improved visual reflection rate, and improved moisture resistance (Morimoto: page 4, “When having used… can keep moisture proof…”; page 7, “When the surface… can reduce the visual reflection rate…”;). Wang and Morimoto are analogous art in that they are related to the same field of endeavor of light emitting display panels comprising anti-reflection layers. A person of ordinary skill in the art would have found it obvious to have formed the anti-reflection layer of Wang from two layers of zinc oxide (i.e., constituting first and second sublayers having chemical ingredients according to the present claim) in order to improve the visual reflection rate (i.e., antireflective property) and moisture resistance of the display panel of Wang (Morimoto: page 4, “When having used… can keep moisture proof…”; page 7, “When the surface… can reduce the visual reflection rate…”;). With regards to the claimed relationship y-1<z<y, for zinc oxide (i.e., ZnO), y=1, z=1, and y-1=0. The values for y and z taught by the prior art are substantially close to the claimed range. In particular, there is an infinitely small distance between z<y and z=y. Instances of prior art values/ranges which are substantially close to those of the claims are sufficient to establish a case of obviousness. See MPEP 2144.05. Alternatively, Morimoto further teaches incorporation of an additional oxide into one of the inorganic layers (Morimoto: page 3, “When having used AZO as inorganic layer 12a… mixed with both composite oxides…”. It is noted that incorporation of an additional oxide into one of the two zinc oxide layers would lead to an increase in the proportion of oxygen (i.e. an increase in the value for y). Although the present claim requires y to be an integer, it does not require z to be an integer. For a material with some y slightly greater than z, both y and z could be divided by y, leading to y=1 and a value for z which is greater than zero but less than y, which would meet the present claims. A person of ordinary skill in the art would have found it obvious to have incorporated additional oxide into one of the zinc oxide sublayers in order to form a composite material with improved refractive index, improved moisture proofing, and improved internal stress (Morimoto: page 3, “The refractive index of AZO is decided… plays a role as high refractive index layer” and “The AZO of inorganic layer 12a… can reduce the internal stress…”).
With regards to claim 3, the thicknesses of the sublayers determines the refractive index of the formed refractive index layer via weighted average (Morimoto: page 4, “In this case…”). Furthermore, Morimoto states that the constructions may be of “different formulations” (Morimoto: page 4, “1 inorganic layer 12a…”). Therefore, a person of ordinary skill in the art would have found it obvious to have adjusted the thicknesses of the two sublayers of Morimoto based on the desired refractive index achieved. As the relative thicknesses of the sublayers are result-effective variables subject to optimization, having a second sublayer with smaller thickness than the first sublayer would have been obvious. Alternatively, that the layers may be “different” implies that they may be different in thickness. A person of ordinary skill would have therefore recognized there are only two prior art solutions which logically flow from the stated teaching, either the second sublayer has smaller thickness than the first sublayer, or the first sublayer has smaller thickness than the second sublayer. Therefore, a second sublayer having a smaller thickness than the first sublayer constitutes one of two recognized prior art solutions which would have been “obvious to try”.
With regards to claim 4, the chemical ingredient of the first sublayer is zinc oxide (see above discussion).
With regards to claim 5, zinc oxide is one of the materials admitted by the present specification as providing the claimed sheet resistance. Therefore, the claimed sheet resistance value would have been inherent to the zinc oxide auxiliary layer of Morimoto per the present specification. Alternatively, a composition and its properties are inseparable. See MPEP 2112. Therefore, a person of ordinary skill would have expected the auxiliary layer of Morimoto, which is substantially identical in composition to the auxiliary layer of the claimed invention, to have substantially identical properties (including a substantially identical sheet resistance value).
With regards to claim 6, the auxiliary layer is located between the first substrate and display medium layer (see above discussion).
With regards to claim 7, Morimoto further teaches that its antireflective layer may further comprise an additional layer of silicon dioxide (i.e., an optical auxiliary layer disposed on the auxiliary layer away from the first substrate) the refractive index of the auxiliary layer being greater than that of the optical auxiliary layer) (Morimoto: page 4, “1 inorganic layer 12a can be made…”). A person of ordinary skill in the art would have found it obvious to incorporate such a silicon dioxide layer at the express suggestion of Morimoto.
With regards to claim 8, the material of the optical auxiliary layer is silicon dioxide (see above discussion).
With regards to claim 9, the thicknesses of auxiliary layer of Morimoto determines the refractive index of the formed refractive index layer via weighted average of the other layers present (Morimoto: page 4, “In this case…”). Therefore, a person of ordinary skill in the art would have found it obvious to have adjusted the thickness of the auxiliary layer of Morimoto based on the desired refractive index achieved. 
With regards to claim 10, the thicknesses of auxiliary layer of Morimoto determines the refractive index of the formed refractive index layer via weighted average of the other layers present (Morimoto: page 4, “In this case…”). Therefore, a person of ordinary skill in the art would have found it obvious to have adjusted the thickness of the auxiliary layer of Morimoto based on the desired refractive index achieved. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al in view of Morimoto et al as applied to claim 1 above, and in further view of Wang et al (US 2013/0202715 A1), hereinafter Wang ‘715.
With regards to claim 2, Wang and Morimoto teach a display panel as applied to claim 1 above, the display panel including a first substrate made of glass (see above discussion). Wang and Morimoto do not teach the composition of the glass, and therefore, Wang and Morimoto alone are not considered to fairly teach an aluminosilicate glass.
Wang ‘715 is directed to an aluminosilicate glass for touch screen (i.e., an aluminosilicate glass for display panel) which has high strength, high fracture toughness, and high scratch resistance (Wang: para. [0001]). More specifically, Wang ‘715 discloses use of its material in devices with “growing popularity” such as “plasma TVs” (Wang: para. [0002]). Wang ‘715 notes that glass found ordinarily in the art, such as soda-lime glass does not have sufficient mechanical properties (Wang: para. [0003]). Wang, Morimoto, and Wang ‘715 are analogous art in that they are related to the same field of endeavor of plasma displays. A person of ordinary skill in the art would have found it obvious to have selected aluminosilicate glass for the glass of Wang and Morimoto, in order to provide improved strength, fracture toughness, and scratch resistance (Wang: para. [0001]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al (CN101213895A).
With regards to claim 11, Morimoto discloses an electromagnetic wave shielding film (i.e., electromagnetic shielding substrate) for plasma display panel which includes an inorganic layer 12a adjacent a first glass substrate 11 (i.e., a first substrate), the inorganic layer 12a directly contacting the first substrate (i.e., an auxiliary layer) (Morimoto – English Translation: page 6; “The anti-film... matrix 11 is the high materials of rigidity such as glass…”; page 7, “When the surface… can reduce the visual reflection rate…”; Fig. 1). The inorganic layer 12a includes multiple layers, including two-layer architectures, which may be identical in formulation and preferably made of zinc oxide (Morimoto: page 3, “As refractive index is… preferably is principal component with zinc oxide”; page 4, “1 inorganic layer 12a can be made…”). Such material further leads to a film which has improved visual reflection rate, and improved moisture resistance (Morimoto: page 4, “When having used… can keep moisture proof…”; page 7, “When the surface… can reduce the visual reflection rate…”;). A person of ordinary skill in the art would have found it obvious to have formed the anti-reflection layer of Morimoto from two layers of zinc oxide (i.e., constituting first and second sublayers having chemical ingredients according to the present claim) in order to improve the visual reflection rate (i.e., antireflective property) and moisture resistance of the film of Morimoto (Morimoto: page 4, “When having used… can keep moisture proof…”; page 7, “When the surface… can reduce the visual reflection rate…”;). With regards to the claimed relationship y-1<z<y, for zinc oxide (i.e., ZnO), y=1, z=1, and y-1=0. The values for y and z taught by the prior art are substantially close to the claimed range. In particular, there is an infinitely small distance between z<y and z=y. Instances of prior art values/ranges which are substantially close to those of the claims are sufficient to establish a case of obviousness. See MPEP 2144.05. Alternatively, Morimoto further teaches incorporation of an additional oxide into one of the inorganic layers (Morimoto: page 3, “When having used AZO as inorganic layer 12a… mixed with both composite oxides…”. It is noted that incorporation of an additional oxide into one of the two zinc oxide layers would lead to an increase in the proportion of oxygen (i.e. an increase in the value for y). Although the present claim requires y to be an integer, it does not require z to be an integer. For a material with some y slightly greater than z, both y and z could be divided by y, leading to y=1 and a value for z which is greater than zero but less than y, which would meet the present claims. A person of ordinary skill in the art would have found it obvious to have incorporated additional oxide into one of the zinc oxide sublayers in order to form a composite material with improved refractive index, improved moisture proofing, and improved internal stress (Morimoto: page 3, “The refractive index of AZO is decided… plays a role as high refractive index layer” and “The AZO of inorganic layer 12a… can reduce the internal stress…”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783